PER CURIAM.
Michael D. Munson appeals the summary denial of his motion to allow credit for jail time, which he filed pursuant to Florida Rule of Criminal Procedure 3.800(a) We affirm because Munspn’s motion failed to satisfy the pleading requirements of State v. Mancino, 714 So.2d 429, 433 (Fla.1998). Our affirmance is without prejudice to Munson’s ability, if any, to file another rule 3.800(a) motion in the trial court which specifies what court records, on their face, entitle him to relief. See Spivey v. State, 24 Fla. L. Weekly D1681, 737 So.2d 604 (Fla. 1st DCA 1999); Crompton v. State, 728 So.2d 1188 (Fla. 1st DCA 1999).
Affirmed.
NORTHCUTT, A.C.J., and GREEN and DAVIS, JJ., Concur.